Citation Nr: 0631658	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  02-06 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating excess of 10 percent for 
service-connected keloid scars on the left arm and hand 
prior to October 15, 2001.   

2.  Entitlement to a rating in excess of 10 percent for 
service-connected scars of the left hand, effective October 
15, 2001.   

3.  Entitlement to a rating in excess of 10 percent for 
service-connected scars of the left arm, effective October 
15, 2001.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1996 to 
February 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
This matter was remanded in December 2003 and April 2006 for 
further development.  In June 2005, the veteran testified at 
a Board hearing before a Veterans Law Judge who has since 
left the Board.  The veteran offered testimony before the 
undersigned at a subsequent Board hearing in June 2006.  

The Board has described the issues as shown on the first 
page of this decision.  To the extent that the wording of 
the issues differs from that shown in prior remands, review 
of the file leads the Board to conclude that the only issues 
in appellate status at this time involve the veteran's 
claims that his service connected scars of the left hand and 
left arm warrant higher ratings.  The Board also notes that 
the scars were initially grouped together by the RO as 
"keloid scars on left arm and hand" with a single 10 percent 
rating.  However, by rating decision in October 2005, the RO 
assigned separate 10 percent ratings for scars of the left 
hand and for scars of the left upper arm, effective from 
October 15, 2001.  

The Board further recognizes a new claim of service 
connection for nerve damage which was raised by the veteran 
at the June 2006 Board hearing.  That issue is hereby 
referred to the RO for development and adjudication.    

Finally, review of the record shows that prior Board remands 
also listed an issue dealing with the rating for the 
veteran's service-connected residuals of fracture of the 
left fourth metacarpal.  However, the record shows that in 
the December 2001 rating decision, the RO had proposed to 
reduce the rating for this disability from 10 percent to 
noncompensable.  That reduction was never effectuated, and 
therefore the issue of the propriety of the reduction is not 
in appellate status.  The question of whether the veteran 
wished to advance a claim for an increased rating for this 
disability was discussed at the June 2006 Board hearing.  
The veteran's representative indicated that the matter would 
be discussed after the hearing and that if the veteran 
wished to file an increased rating claim, the necessary 
claim would thereafter be filed. 


FINDINGS OF FACT

1.  Prior to October 15, 2001, the veteran's service-
connected left hand and upper arm scars were manifested by 
subjective complaints of some discomfort, but were not 
tender on examination and did not limit motion or function.  

2.  From October 15, 2001, the veteran's service-connected 
left hand scars have been manifested by soreness, 
discoloration, and depression of the surface contour on 
palpation, but without limitation of motion or function; the 
area involved does not exceed 12 square inches (77 square 
centimeters).  

3.  From October 15, 2001, the veteran's service-connected 
left upper arm scars have been manifested by soreness, 
discoloration, and irregular textures, but without 
limitation of motion or function; the area involved does not 
exceed 12 square inches (77 square centimeters).  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
left hand and arm scars prior to October 15, 2001 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 7803-7805 (2001); 38 
C.F.R. Part 4, including § 4.7 and Codes 7801-7805 (2006).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
left hand scars from October 15, 2001 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 7803-7805 (2001); 38 C.F.R. Part 
4, including § 4.7 and Codes 7801-7805 (2006).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
left upper arm scars from October 15, 2001 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Codes 7803-7805 (2001); 38 C.F.R. 
Part 4, including § 4.7 and Codes 7801-7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  Under the VCAA, VA has a duty to 
notify the appellant of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. This 
decision has since been replaced by Pelegrini v. Principi, 
18 Vet. App. 112 (2004), in which the Court continued to 
recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the appellant filed his original claim for service 
connection in September 1999 (prior to the enactment of the 
VCAA).  A rating decision was issued in March 2000.  A 
subsequent rating decision was issued in December 2001.  The 
claims came before the Board in December 2003 and the claims 
were remanded for further development, to include compliance 
with the VCAA.  In February 2004, a VCAA letter was issued 
to the appellant.  This letter effectively notified the 
appellant of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  

The Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless.  The contents 
of the February 2004 notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of 
his claims, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of increased 
ratings, VA believes that the Dingess/Hartman analysis must 
be analogously applied.  
      
In the present appeal, the appellant was provided with 
notice of what type of information and evidence was needed 
to substantiate his claims, but there had been no notice of 
the rating criteria used to evaluate the veteran's 
disabilities.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
overall record shows that the veteran has been fully advised 
of the criteria for rating the disabilities at issue, and no 
useful purpose would be served by delaying appellate review 
for additional notice.  

The VCAA also provides that VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will 
be discussed in detail below, the veteran's service medical 
records are on file, as are post-service private medical 
records and reports of VA examinations.  There is no 
indication of relevant, outstanding records which would 
support the appellant's claims.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(1)-(3).  For all the foregoing reasons, 
the Board concludes that VA's duties to the appellant have 
been fulfilled with respect to the issues on appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected scars warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994). 

The veteran's service-connected scars have been rated by the 
RO under the provisions of Diagnostic Code 7804.  Under this 
regulatory provision, a rating of 10 is warranted for 
superficial scars that were tender and painful on objective 
demonstration.  The 10 percent rating is the maximum 
possible rating.  

The regulations pertaining to scars and other conditions of 
the skin have been changed during the course of this appeal.

Prior to August 30, 2002, superficial, and poorly nourished 
scars with repeated ulceration were rated under 38 C.F.R. § 
4.118, Diagnostic Code 7803, with 10 percent equaling the 
maximum possible rating.  

Prior to August 30, 2002, superficial scars that were tender 
and painful on objective demonstration were rated under 38 
C.F.R. § 4.118, Diagnostic Code 7804, with 10 percent 
equaling the maximum possible rating.  

Prior to August 30, 2002, other scars were rated on 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.  

Effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic 
Code 7801 pertains to all scars (other than on the head, 
face, or neck) which are deep or cause limited motion.  
Pursuant to Diagnostic Code 7801, such a scar or scars 
warrants a 10 percent disability evaluation when it involves 
an area or areas exceeding 6 square inches (39 square 
centimeters).  A 20 percent disability evaluation is 
warranted for when it involves an area or areas exceeding 12 
square inches (77 square centimeters).  A 30 percent 
disability evaluation is warranted when it involves an area 
or areas exceeding 72 square inches (465 square 
centimeters).  A 40 percent evaluation is warranted when it 
involves an area or areas exceeding 144 square inches (929 
square centimeters).  

Effective August 30, 2002, a 10 percent rating is warranted 
when the veteran has a scar (not on the head, face, or neck) 
that is superficial and does not cause limitation of motion 
if the scar has an area exceeding 144 square inches (929 sq. 
cm.).  38 C.F.R. § 4.118, Diagnostic Code 7802.

The existence of a superficial, unstable scar (one where 
there is frequent loss of covering of skin over the scar) 
warrants a 10 percent rating, which is the maximum.  38 
C.F.R. § 4.118, Diagnostic Code 7803.
 
The existence of a superficial scar (not associated with 
underlying soft tissue damage) that is painful on 
examination warrants a 10 percent rating, which is the 
maximum.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or infection.  
Clinical examination would disclose the absence of fascial 
defect, atrophy, or impaired tonus. There must be 
indications of some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56 (2005).

As noted above, during the pendency of the veteran's appeal 
the regulations pertaining to the evaluation of skin 
disabilities have been amended.  In Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991), the United States Court of 
Veterans Appeals (now the United Stated Court of Appeals for 
Veterans Claims) (Court) held that when the governing law or 
regulations change during an appeal, the most favorable 
version will be applied.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) subsequently 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation 
requiring such application.  See Kuzma v. Principi, 341 F.3d 
1327, 1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, which 
addressed the standards governing retroactive application of 
statutes and regulations, found that the Karnas rule 
conflicts with Supreme Court and Federal Circuit precedent 
"insofar as it requires VA to apply the version of a statute 
or regulation most favorable to a claimant when a statutory 
or regulatory change is silent as to application."  However, 
the General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for a 
higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the 
revised versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must generally consider the 
claim pursuant to both versions during the course of an 
appeal.  See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Facts and Analysis

Prior to October 15, 2001, the veteran is rated at 10 
percent for his service connected scars of the left hand and 
arm.  Effective October 15, 2001, the veteran has been rated 
separately for the scars on his left hand, and the scars on 
his upper arm.  Left hand scars are rated at 10 percent; and 
his upper arm scars are rated at 10 percent.  

The Board notes that prior to August 30, 2002, a 10 percent 
rating was the maximum possible rating (unless the veteran 
suffered from limitation of motion).  

Effective August 30, 2002, the only diagnostic codes that 
allows for a rating in excess of 10 percent are Diagnostic 
Code 7801 (pertaining to scars that are deep or that cause 
limitation of motion).  For these scars, the next highest 
rating of 20 percent is warranted if the scar(s) have an 
area(s) exceeding 12 sq. inches (77 sq. cm.).  Diagnostic 
Code 7805 also allows for ratings in excess of 10 percent 
based on limitation of function of the affected part.  

The veteran underwent a VA examination in October 1999.  He 
stated that he injured his left hand, fracturing his 4th 
metacarpal.  It was initially casted; but it healed 
improperly.  The fracture was corrected by surgery; and his 
stitches were removed a month prior to the examination.  

The veteran had two keloids on his body.  One was on the 
dorsal left hand where the surgical repair of the right 4th 
metacarpal was done.  It was 2 inches long.  The other one 
was on the upper left arm.  It was approximately three 
inches long.  The veteran complained of some discomfort at 
times.  Upon examination, there did not seem to be any 
limitation to daily activities except that his left hand 
grip was a little weak.  He was diagnosed with keloid scars 
on the left hand and arm.  

The veteran underwent another VA examination on October 15, 
2001.  The clinician indicated that the veteran had 
sustained a fracture of the 1st metacarpal (in addition to 
the fracture of the 4th metacarpal).  The veteran complained 
of keloids that were very painful and very irritating at 
times.  However, the keloids did not interfere with function 
of the 1st metacarpal, wrist, or left upper arm.  The veteran 
stated that the left upper arm keloid was removed but then 
recurred and is now larger than it was before.    

Upon examination, the veteran had two scars.  The first scar 
was on the left hand and it measured 4 cm. x 2.5 cm.  The 
second scar was on the upper left arm in the deltoid region.  
It measured 7 cm. x 1.7 cm.  Both scars were linear in 
shape, nontender, nonadherent, to the underlying skin, firm 
in texture, elevated surface and black in skin color.  There 
was no evidence of tissue loss, limitation of function, 
ulceration or breakdown, inflammation, edema, or burns.  He 
had significant disfigurement and keloid formation.  The 
clinician noted that the veteran worked in the post office 
and that he uses his hands extensively.  However, he noted 
that the veteran should not be affected by the presence of 
these keloids or the old fracture in the 4th metacarpal of 
the left hand.  Although the veteran's left hand is 
affected, he is able to grasp in order to eat, write, and 
touch in the affected hand without difficulty.  

The veteran underwent another VA examination in March 2005.  
Upon examination, the veteran had three scars.  The first 
was a left shoulder vertical scar measuring 5.5 cm. x 1.5 
cm.  There was a sore sensation on palpation.  There was no 
adherence to the underlying tissue.  The skin texture was 
shiny and smooth in the upper 3.4 cm.  The scar was stable, 
with no elevation or depression of the surface contour on 
palpation.  The scar was superficial and not deep. There was 
no inflammation or edema; and at the time, there was no 
significant keloid formation.  The color of the scar varied.  
The upper 3.4 cm. was hyperpigmented.  Beneath that, there 
was a .9 cm area of hypopigmentation.  The remainder of the 
scar was hyperpigmented.  There was no induration or 
flexibility.  There was no limitation of function caused by 
the scar.     

The veteran had a second left shoulder scar that was also 
vertical.  It measured 2 cm. long and 1.2 cm. wide.  There 
was no pain or tenderness on palpation.  There was no 
adherence to the underlying tissue.  The skin texture was 
shiny and irregular.  The scar was stable, with no elevation 
or depression of the surface contour on palpation.  The scar 
was superficial and not deep. There was no inflammation, 
edema, or keloid formation.  The color of the scar varied.  
The upper right portion of the scar had a .4 cm area of 
hypopigmentation.  The remainder of the scar was 
hyperpigmented.  There was no induration or flexibility.  
There was no limitation of function caused by the scar.     

The third scar was on the veteran's left hand.  It was a 
vertical scar secondary to surgical procedures that the 
veteran had for a fracture in his left hand.  The scar 
measured 4.8 cm. long and .4 cm. wide.  There was a 
surrounding area of hypopigmentation of the upper part of 
the scar that measured 1.5 cm. wide.  The veteran reported 
soreness to palpation.  There was no adherence to the 
underlying tissue.  The skin texture was irregular.  The 
scar was stable.  There was depression of the surface 
contour on palpation.  The scar was superficial and not 
deep. There was no inflammation, edema, or significant 
keloid formation.  The color of the scar was hyperpigmented 
with a surrounding area of hypopigmentation.  There was no 
induration or flexibility.  There was no limitation of 
function caused by the scar.     

At the June 2006 Board hearing, the veteran testified that 
the primary symptom of his larger upper arm scar is frequent 
soreness and itching.  He also experiences occasional 
numbness that extends beyond the area of the scar.  The scar 
is sometimes aggravated by his clothing.  He also stated 
that when he moves his shoulder around, the area of the scar 
feels like it is snagging.  He reported that he had 
injections into the upper arm to eliminate the Keloid; but 
that it re-thickened.  Occasionally, the scar becomes 
ulcerated and drains pus.  The other upper arm scar 
manifests itself with similar symptoms (soreness, itching, 
numbness, ulcerations etc.).  

The veteran testified that the scar on the left hand causes 
constant cramping under the skin.  He suspects that there 
may be some nerve damage.  He experiences itching and 
discomfort as well.  He stated that there have been times 
when he has had to take off work because of the discomfort 
(the hand locks in place from time to time and is painful to 
the touch).  He stated that he does not have the same range 
of motion as he used to have in his left hand.  

Once again, the Board notes that pursuant to Diagnostic 
Codes 7802-7804, a 10 percent rating is the maximum 
allowable rating.  The only applicable Diagnostic Codes that 
allow for a rating in excess of 10 percent are 7801 and 
7805.  

Diagnostic Code 7801 allows for a 20 percent rating for 
scars that are deep or cause limitation of motion, and that 
have an area(s) exceeding 12 sq. inches (77 sq. cm.).  The 
Board notes that the only time that the veteran's scars 
caused any limitation of function was at the October 1999 
examination (when the veteran was still status post 
surgery).  At that time he was noted to have a weakened left 
hand grip.  At no other time have the veteran's scars caused 
any limitation of motion or function.  Moreover, they have 
never been considered deep and covering an area exceeding 12 
sq. inches (77 sq. cm.).  

Diagnostic Code 7805 allows for disability ratings to be 
determined based on the limitation of function of the 
affected part.  As noted above, the veteran's scars are not 
productive of any limitation of motion or function.  

The board finds that the veteran's scars are not deep; do 
not cause limitation of motion or function; and do not 
exceeded 12 sq. inches (77 sq. cm.).  As such, a rating in 
excess of 10 percent is not warranted.  

It appears that the RO determined that the October 15, 2001, 
VA examination showed evidence that the left hand scars and 
the left arms scars were tender and painful.  In reviewing 
the report of that examination, the Board notes that the 
veteran did report that the keloids were very painful and 
very irritating at times.  Although the examiner reported 
that on clinical examination the scars were non-tender, it 
appears that the RO afforded the veteran the benefit of the 
doubt and determined that the left hand and left arm scars 
were individually symptomatic to a degree so as to warrant 
individual 10 percent ratings.  

However, in reviewing the evidence prior to October 15, 
2001, the Board is unable to find a basis for assigning a 
rating in excess of 10 percent for the combine scars of the 
left hand and arm, or to assign individual compensable 
ratings for the left hand and for the left arm.  Moreover, 
the evidence does show that the criteria for ratings in 
excess of 10 percent for the two disabilities are warranted 
from October 15, 2001.  Evidence since that date does not 
show that the areas involved warrant ratings in excess of 10 
percent under Code 7801, nor is there persuasive evidence 
that the scars result in limitation of function.  The Board 
notes here that the veteran has advanced a new claim of 
service connection for nerve damage and that matter has been 
referred to the RO in the introduction.  However, in looking 
only to the scars, it does not appear that there is any 
resulting limitation of function.  

In reaching this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not a 
state of approximate balance of the positive evidence with 
the negative evidence to warrant a favorable determination.
  
The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In 
the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


